Citation Nr: 0004831	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-12 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a bilateral foot disorder.

2.  Entitlement to an increased evaluation for a low back 
disorder with degenerative joint disease, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had approximately 20 years of active duty 
terminating with his retirement February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1996 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied an increased evaluation 
for low back pain with degenerative joint disease currently 
evaluated as 20 percent disabling, and a May 1997 rating 
decision which denied new and material evidence had been 
received for service connection for a bilateral foot 
disorder.  

The issue of entitlement to an increased evaluation for low 
back pain with degenerative joint disease is discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  In June 1988, the RO denied service connection for a 
bilateral foot disorder.  The veteran did not appeal that 
decision.

2.  The evidence received since the RO's unappealed June 1988 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.

3.  The veteran's claim for service connection for a 
bilateral foot disorder is plausible.


CONCLUSION OF LAW

1.  Evidence received since the RO's June 1988 decision is 
new and material, and the veteran's claim for entitlement to 
service connection for a bilateral foot disorder has been 
reopened.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.156(a).

2.  The veteran's claim for service connection for a 
bilateral foot is well grounded.  38 U.S.C.A. § 5107, 3.303 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether new and material evidence has been received to 
reopen service connection for a bilateral foot disorder.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
1991).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The evidence of record at the time of the June 1988 rating 
action may be briefly summarized.  The veteran's SMR's cover 
a twenty-year period in which the veteran was intermittently 
treated for various disorders, to include bilateral foot 
pain.  In a July 1984 the veteran was diagnosed with equinus 
fascia strain, with difficulty with high top military boots.  
The SMR's show that the veteran was seen in August 1986 for 
bilateral foot pain, and was given a diagnosis of foot 
fatigue.

The veteran's June 1987 separation examination shows that the 
veteran listed that he had bilateral foot pain since 1980, 
which was diagnosed as fatigue, and was more severe when 
wearing steel-toed boots.  The feet were clinically evaluated 
as normal.

In June 1988 the RO denied service connection for a bilateral 
foot disorder.  At that time it was determined that there was 
no medical evidence to show a chronic foot disorder during 
service.  This denial was based on the fact that although 
there was a record of attention in service for complaints of 
pain in the feet, no chronic disorder causing pain in the 
feet was ever diagnosed nor was there one shown at the time 
of the veteran's separation examination.  Also, the SMR's 
were shown to include complaints and attention for bilateral 
foot pain, which was assessed as equines fascia strain.  The 
veteran did not appeal the decision and as such the 
determination is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).  However, the veteran may reopen his claim by the 
submission of new and material evidence. 38 C.F.R. § 3.156(a) 
(1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis, including a decision refusing, because of 
a lack of new and material evidence, to reopen a previously 
and finally disallowed claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The evidence must be reviewed in light 
of the pertinent statutes and regulations.  Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995).  

The evidence received since the June 1988 decision includes 
private and VA medical records dated from 1993 to 1998 
showing treatment for various disorders, to include a 
bilateral foot disorder.  The veteran's bilateral foot 
disorder has been variously diagnosed as plantar fasciitis 
and bilateral hallux valgus deformity with pes cavus.  

The evidence shows that the veteran was seen at a VA podiatry 
clinic from June 1996 to August 1998 for a bilateral foot 
disorder.  The bilateral foot disorder was diagnosed as 
plantar fasciitis and the veteran was prescribed specialized 
footwear.

A hearing was held before a member of the Board sitting at 
the RO in November 1999.  The veteran testified that he was 
treated for his bilateral foot disorder at an Air-Force base 
from approximately 1988 to 1995.  He testified that he was 
told these records were sent to the VA, but that these 
records could not be found. 

To summarize, private and VA medical treatment records 
received subsequent to the June 1988 rating shows for the 
first time that the veteran has a chronic bilateral foot 
disorder.  The Board finds that the foregoing evidence is new 
because it is not cumulative, as it not evidence previously 
considered.  This evidence is material because it shows the 
presence of a chronic bilateral foot disorder, which has 
become apparent from post-discharge treatment records.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a bilateral foot 
disorder is reopened.

As previously indicated, the Board has determined that new 
and material evidence has been received with regard to the 
veteran's claim for service connection for a psychiatric 
disorder, and that claim has accordingly been reopened.  In 
Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Veterans Appeals (Court) held that that in making a 
determination as to whether new and material evidence has 
been submitted to reopened a previously denied final 
decision, a three step process is required.  It must first be 
determined whether new and material evidence has been 
submitted.  If new and material evidence has been submitted, 
then the Secretary must determine whether, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 
5107(b) (West1991) has been fulfilled.  

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown. 7 Vet. App. 498 (1995).

In this regard, service medical records show treatment for 
foot complaints.  The post-service medical records confirm 
the presence of a bilateral foot.  The Board finds the 
evidence tends to show that a chronic bilateral foot disorder 
may have had its onset while the veteran was on active duty.  
Accordingly, it is the Board's judgment that the veteran's 
claim of service connection for a bilateral foot disorder is 
well grounded.  



ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a bilateral 
foot disorder is reopened.

The claim of entitlement to service connection for a 
bilateral foot disorder is well grounded.  To this extent 
only, the appeal is granted.


REMAND

As previously discussed, the Board has determined that the 
veteran's claim for service connection for a chronic 
bilateral foot disorder is well grounded.  Additionally, the 
Board finds that the claim for an increased rating for the 
low back disorder is also well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Court has held that the duty of the VA to assist veterans 
in the development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), requires that 
the VA accomplish additional development of the record, to 
include obtaining the report of an adequate VA examination, 
if it finds that the record currently before it is 
inadequate.  Additionally, the VA is statutorily obligated to 
assist the veteran in the development of a well-grounded 
claim.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1991).

During the veteran's hearing in November 1999 he stated that 
he received treatment at Robbins Air Force base from 1988 to 
1995 for foot problems.  The Board is of the opinion these 
records should be obtained.

During the November 1999 hearing before a member of the 
Board, the veteran testified that low back pain was severe.  
He stated that it affected his employment and has caused him 
to miss time from work. 

In DeLuca v. Brown, 8 Vet.App. 202, 205 (1995), the Court 
held that it is improper to assign a particular disability 
rating where the examination merely recorded the veteran's 
range of motion at the time without considering his 
functional loss on use due to flare-ups.  In addition, the 
Court stated that 38 C.F.R. § 4.45 (1996) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.

Accordingly, the case is REMANDED for the following actions;

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for a bilateral foot disorder, 
as well as all current treatment records 
for a low back disorder.  He should also 
be informed that he has the opportunity 
to submit additional evidence and 
arguments in support of his claim. 

2.  The RO should request the VA medical 
facility in Decatur, Georgia and Dublin, 
Georgia to furnish copies of any 
additional treatment records, to include 
MRI and x-rays, covering the period from 
1996 to the present.  

3.  The RO should request the medical 
facility at Robbins Air Force Base to 
furnish copies of all treatment records 
from 1988 to the present.  The veteran 
was treated as a military retiree.

4.  A VA examination should be conducted 
by a podiatrist in order to determine the 
nature and severity of any disabilities 
involving the veteran's feet.  In 
addition to x-rays, any other testing 
deemed necessary should be performed.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any disability(ies) 
involving the feet diagnosed is related 
to the veteran's period of service.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

5.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity the low back with arthritis.  
The examiner should be afforded an 
opportunity to review the appellant's 
claims file and a copy of this Remand 
prior to the examination.  The 
examination should include all necessary 
tests and studies, to include X-rays.  It 
is requested that the examination include 
range of motion testing.  The examiner is 
requested to include the degrees of 
normal range of motion of the lumbosacral 
spine.

Additionally, the orthopedist should be 
requested to determine whether the low 
back disorder exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issues 
currently on appeal, to include consideration of 38 C.F.R. 
§ 4.40, 4.45 and 4.59.  See DeLuca.  If the benefits sought 
on appeal remain denied, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals





 



